Case 20-31476-hdh11 Doc 1541 Filed 11/10/20                  Entered 11/10/20 16:09:16             Page 1 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                         Chapter 11
 In re:
                                                         Case No. 20-31476-HDH-11

 TUESDAY MORNING CORPORATION, et Jointly Administered
 al.1
                                                         Ref. ECF Nos. 1413, 1495, 1497

                                                         Hearing Date: November 12, 2020 at 9:30 a.m. (CT)
          Debtors.
                                                         Response Deadline: November 10, 2020 at 4:00 p.m. (CT)



              LIMITED OBJECTION TO DEBTORS’ MOTION FOR ENTRY OF
               AN ORDER (I) APPROVING THE DISCLOSURE STATEMENT,
         (II) FIXING A RECORD DATE, (III) APPROVING CURE PROCEDURES,
            (IV) APPROVING SOLICITATION PROCEDURES, (V) APPROVING
       FORM OF BALLOT AND ESTABLISHING VOTING PROCEDURES, AND (VI)
      ESTABLISHING NOTICE AND OBJECTION PROCEDURES WITH RESPECT TO
     CONFIRMATION OF THE DEBTORS’ CHAPTER 11 PLAN OF REORGANIZATION

          Invictus Global Management, LLC (“Invictus”), by and through its undersigned counsel,

 hereby files this limited objection (“Objection”) to the Debtors’ Motion for Entry of an Order

 (I) Approving the Disclosure Statement, (II) Fixing a Record Date, (III) Approving Cure

 Procedures, (IV) Approving Solicitation Procedures, (V) Approving Form of Ballot and

 Establishing Voting Procedures, and (VI) Establishing Notice and Objection Procedures with

 Respect to Confirmation of the Debtors’ Chapter 11 Plan of Reorganization [ECF No. 1413] (the

 “Disclosure Statement Motion,” and the disclosure statement referenced therein, the

 “Disclosure Statement”).2 In support hereof, Invictus respectfully states as follows:

 1
           The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, include: Tuesday Morning Corporation (8532); TMI Holdings, Inc. (6658); Tuesday
 Morning, Inc. (2994); Friday Morning, LLC (3440); Days of the Week, Inc. (4231); Nights of the Week, Inc.
 (7141); and Tuesday Morning Partners, Ltd. (4232). The location of the Debtors’ service address is 6250 LBJ
 Freeway, Dallas, TX 75240.
 2
         Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the
 Disclosure Statement.
Case 20-31476-hdh11 Doc 1541 Filed 11/10/20            Entered 11/10/20 16:09:16        Page 2 of 10




        1.      Invictus holds more than $6 million in Class 5 general unsecured claims against

 the Debtors and, on information and belief, is among one of the largest unsecured creditors in

 these cases. Invictus files this Objection for two principal reasons: first, to articulate its

 concerns regarding the current proposed treatment of Class 5 general unsecured claims under the

 Debtors’ proposed Plan (which, unless modified consistent herewith, would render the Plan

 unconfirmable); second, to identify certain critical information that the Disclosure Statement

 presently lacks.

        2.      Prior to filing this Objection, Invictus attempted to engage the Debtors (and other

 stakeholders) on a modified plan construct and funding mechanic that, if accepted, would

 address the issues raised herein and provide a significantly better (and the legally required)

 treatment for Class 5 general unsecured creditors (i.e., a full cash-out option and post-petition

 interest at the applicable contract (or state law) rate, rather than the de minimis federal judgment

 rate). The lack of any disclosure regarding these discussions is part and parcel of the Disclosure

 Statement’s material informational deficiencies. Invictus has also discussed the issues raised

 herein with the Committee. Invictus is disappointed that the Committee has not yet indicated a

 willingness to address the concerns identified herein, and so Invictus was compelled to file this

 Objection.

                                           OBJECTION

        3.      The Debtors estimate the aggregate amount of Class 5 general unsecured claims at

 $116.7 million. See Disclosure Statement at 3, 49. Under the Plan, the Debtors propose that

 each holder of an allowed Class 5 general unsecured claim would receive such holder’s pro rata

 share of (i) the General Unsecured Cash Fund (i.e., a cash amount equal to $61.3 million), (ii) the

 “General Unsecured Notes,” and (iii) the proceeds of the Rights Offering. See Chapter 11 Plan



                                                  2
Case 20-31476-hdh11 Doc 1541 Filed 11/10/20             Entered 11/10/20 16:09:16         Page 3 of 10




 Art. II.D.5. The “General Unsecured Notes” are notes to be issued by the Debtors in the

 principal amount of $25 million, which amount is subject to potential increase or decrease, as

 necessary, to enable the Debtors to pay the holders of allowed Class 5 claims the principal

 amount of their claims plus interest “at the federal judgment rate” from the Petition Date through

 the Effective Date. See Chapter 11 Plan, Exh. A, at 9.

        4.      According to the Debtors, this proposed treatment would result in allowed Class 5

 claims purportedly being paid “in full” under the Plan. Meanwhile, the Plan provides for the

 Debtors’ existing equity holders to receive new common equity in the reorganized Debtors plus

 the ability to participate in the rights offering in exchange for their existing equity interests. See

 Chapter 11 Plan Art. II.D.8.

        5.      The proposed treatment for Class 5 general unsecured claims raises significant

 issues of law and fact that, unless adequately addressed, would render the Plan unconfirmable

 and, thus, approval of the Disclosure Statement, at this time, inappropriate. See In re EQK

 Bridgeview Plaza, Inc., No. 10-37054-SGJ-11, 2011 WL 2458068, at *2 (Bankr. N.D. Tex. June

 16, 2011) (declining to approve debtor’s disclosure statement on the basis that the plan it

 described was patently unconfirmable); see also In re U.S. Brass Corp., 194 B.R. 420, 422

 (Bankr. E.D. Tex. 1996) (“Disapproval of the adequacy of a disclosure statement may sometimes

 be appropriate where it describes a plan of reorganization which is so fatally flawed that

 confirmation is impossible.”).

        6.      Contrary to the Debtors’ contention, the proposed treatment does not provide for

 the payment “in full” of (or a “100% recovery” for) allowed Class 5 claims. This is so because

 the Debtors find themselves in the fortunate position of being solvent. And, a Chapter 11 plan




                                                   3
Case 20-31476-hdh11 Doc 1541 Filed 11/10/20                   Entered 11/10/20 16:09:16             Page 4 of 10




 for a solvent debtor implicates an important and long-standing equitable principle embedded

 within bankruptcy jurisprudence—the “solvent-debtor exception.”

        7.      In a thorough and well-reasoned recent opinion in the Ultra Petroleum bankruptcy

 cases, Judge Isgur explained the “solvent-debtor exception” and the foundational bankruptcy

 principles undergirding it at length. See In re Ultra Petroleum Corp., Case No. 16-32202 (MI),

 Bankr. S.D. Tex., Oct. 27, 2020 [ECF No. 1874].3 Pursuant to this doctrine, “absent compelling

 equitable considerations, when a debtor is solvent, it is the role of the bankruptcy court to

 enforce the creditors’ contractual rights.” Id. at 27 (quoting In re Dow Corning Corp., 456 F.3d

 668, 679 (6th Cir. 2006)). Before a debtor’s equity holders can receive any residual distribution

 from the estates on account of their equity interests, the “solvent-debtor exception” requires that

 each of the debtor’s creditors receive the full benefit of its contractual bargain. See Ultra

 Petroleum, at 30 (explaining that pre-Bankruptcy Code Fifth Circuit precedent required solvent

 debtors to “pay their debts in full, principal and interest to the time of payment, whenever the

 assets of the estate are sufficient.”) (citing Johnson v. Norris, 190 F. 459, 466 (5th Cir. 1911)).

 “The rationale for the exception is as obvious as it is uncontroversial: an individual with the

 means to pay his debts in full should be required to do so.” Id.

        8.      Relevant, here, is the impact of the “solvent-debtor exception” on the appropriate

 calculation of post-petition interest for Class 5 general unsecured claims. As noted above, the

 Debtors intend to calculate post-petition interest at the federal judgment rate, rather than at the

 applicable contract (or state law) rate. The savings in interest expense resulting from applying

 the de minimis federal judgment rate will inure to the benefit of the Debtors’ equity holders, who

 appear to be receiving significant value under the Plan on account of their existing equity


 3
        Judge Isgur’s opinion in Ultra Petroleum can be accessed at https://dm.epiq11.com/case/ultra/dockets.

                                                        4
Case 20-31476-hdh11 Doc 1541 Filed 11/10/20             Entered 11/10/20 16:09:16      Page 5 of 10




 interests. It appears that the majority of Class 5 creditors are trade claimants and landlords

 whose claims originate from contract or state law obligations. Rather than paying Class 5

 creditors the full amount due under their applicable contracts or state law—as required by the

 “solvent-debtor exception”—the Debtors propose to pay such creditors less than the full amount

 of their allowed claims by imposing a significantly lower interest rate. The economic benefit of

 this reduced interest expense would flow to the Debtors’ equity holders, who would reap an

 unjust windfall at the expense of the Debtors’ Class 5 creditors. This proposed treatment and

 transfer of value plainly violates the “solvent-debtor exception.” As Judge Isgur explained:

                [L]imiting the Class 4 Claimants to interest at the federal judgment rate
                contravenes the purpose of the solvent-debtor exception. The underlying
                purpose of the exception, recognized for nearly three hundred years, is that
                a debtor must repay its debts in full when it has the means to do so. This
                means that when a debtor is solvent, “a bankruptcy court’s role is merely
                to enforce the contractual rights of the parties.” Limiting post-petition
                interest to the federal judgment rate would not enforce the contractual
                rights of the parties in this case. Instead, it would curtail the Class 4
                Claimants’ recovery, while allowing Ultra and its equity holders to escape
                bankruptcy with a windfall.

 Ultra Petroleum, at 42 (citing In re Dow Corning, 456 F.3d at 679).

        9.      The form of consideration to be paid to the holders of allowed Class 5 claims

 raises additional concerns. A material portion of the Class 5 distribution (potentially more than

 one-fifth) would come in the form of the General Unsecured Notes. Among other things, these

 notes, which would be largely illiquid, shift a significant amount of risk (including the risk

 associated with a subsequent potential bankruptcy filing) to unsecured creditors and away from

 the Debtors’ equity holders, constituting another windfall for the Debtors’ equity holders at the

 expense of Class 5 creditors. As noted, the Debtors’ unsecured creditor body appears to consist

 mainly of trade and landlord claimants, most of whom did not bargain to hold (and may not be

 able to hold) securities with inherent financial market risks.


                                                   5
Case 20-31476-hdh11 Doc 1541 Filed 11/10/20              Entered 11/10/20 16:09:16        Page 6 of 10




         10.     Invictus has attempted to engage the Debtors on a modified plan construct and

 funding mechanic pursuant to which allowed Class 5 claims would be truly paid in full—

 including post-petition interest at the applicable contractual (or state law) rate—and completely

 in cash (i.e., not through the issuance of an illiquid note).         The Debtors and other case

 constituents, however, have not meaningfully engaged Invictus in respect of this construct.

 Consistent with the “solvent-debtor exception,” this potential alternative would provide the

 required treatment for allowed Class 5 claims—i.e., full cash-out option with post-petition

 interest at applicable contractual (or state law) rate—albeit at the expense of the current proposed

 treatment for the Debtors’ equity holders. Given this, Invictus is concerned that stakeholders

 with existing equity interests (including members of management and the Board) may be

 disinclined to meaningfully engage on the potential alternative transaction. In this regard, it

 bears emphasizing that the “solvent-debtor exception” was expressly intended to protect

 creditors in the equitable “tug-of-war” that arises between creditors and equity holders in the

 context of a solvent estate. See Ultra Petroleum, at 32 (“Instead, when the debtor is solvent, the

 equitable tug exists between unsecured creditors and the debtor’s equity holders. The solvent-

 debtor exception ensures that the debtor does not receive a windfall at the expense of its

 creditors.”) (citing In re Carter, 220 B.R. 411, 416-17 (Bankr. D.N.M. 1998) (“[I]f the Court

 were to modify the originally contracted for [default] interest rate..., it would result in a windfall

 to the Debtor ... at the [creditors’] expense.”).

         11.     Importantly, the Disclosure Statement contains no information regarding

 Invictus’s efforts to engage with the Debtors on potential alternative plan constructs. The

 holders of Class 5 claims, at a minimum, should be provided adequate information regarding




                                                     6
Case 20-31476-hdh11 Doc 1541 Filed 11/10/20              Entered 11/10/20 16:09:16         Page 7 of 10




 Invictus’s efforts to better enable the holders of Class 5 claims to make an informed decision

 whether to reject the Debtors’ proposed Plan.

        12.     Moreover, the Disclosure Statement lacks additional material information that

 creditors require in order to make an informed decision with respect to the Plan. Approval of a

 disclosure statement requires a debtor to provide “adequate information.” See 11 U.S.C. §

 1125(a). The Bankruptcy Code defines “adequate information” as “information of a kind, and in

 sufficient detail, as far as is reasonably practicable in light of the nature and history of the debtor

 and the condition of the debtor’s books and records, that would enable a hypothetical reasonable

 investor typical of holders of claims or interests of the relevant class to make an informed

 judgment about the plan.” See id.

        13.     The determination of what constitutes adequate information is made on a case by

 case basis. See In re Applegate Prop., Ltd., 133 B.R. 827, 829 (Bankr. W.D. Tex. 1991) (“The

 issue of adequate information is usually decided on a case by case basis and is left largely to the

 discretion of the bankruptcy court.”). In determining whether a disclosure statement contains

 adequate information, courts look to, among other things, financial information, valuations, and

 projections relevant to the decision whether to accept or reject the plan; information relevant to

 the risks posed under the plan; and the actual or projected realizable value of the Debtors’ assets.

 See In re U.S. Brass Corp., 194 B.R. 420, 424-25 (Bankr. E.D. Tex. 1996).

        14.     To the extent that a disclosure statement lacks information necessary for a proper

 evaluation of the proposed plan, then the disclosure statement cannot be approved. See In re

 Divine Ripe, L.L.C., 554 B.R. 395, 405–13 (Bankr. S.D. Tex. 2016) (rejecting disclosure

 statement as lacking adequate information regarding, among other things, projections and

 financial information); In re Fullmer, No. 09-50086-RLJ-11, 2009 WL 2778303, at *2 (Bankr.



                                                   7
Case 20-31476-hdh11 Doc 1541 Filed 11/10/20            Entered 11/10/20 16:09:16       Page 8 of 10




 N.D. Tex. Sept. 2, 2009) (rejecting disclosure statement that contained inadequate information

 about settlement); Applegate Prop., 133 B.R. at 829–32 (rejecting disclosure statement for failing

 to disclose that insider had acquired claims to control voting on debtor’s plan).

        15.     Here, in addition to adequate information regarding Invictus’s efforts to put forth

 a materially better proposal for Class 5 creditors, the Disclosure Statement lacks adequate

 information regarding the following:

        (i)     The value of any bids or indications of interest received in connection with the

                Debtors’ sale process and the proposed treatment of unsecured claims in respect

                of any such bids;

        (ii)    The feasibility of the Debtors’ plan and go-forward business, which is particularly

                important given that the Debtors propose to make the holders of Class 5 claims

                involuntary financial investors in their business going forward, with intrinsic

                business risk being borne by such creditors;

        (iii)   The negotiation of the rights offering and backstop agreements; and

        (iv)    The going-concern value of the Debtors’ business and operations.

                                    RESERVATION OF RIGHTS

        16.     Invictus continues to analyze the recently-filed amended Disclosure Statement

 and Plan and reserves the right to supplement this Objection at or prior to the hearing on the

 Disclosure Statement Motion. Moreover, Invictus reserves all rights with respect to the Debtors’

 proposed Chapter 11 Plan, including, without limitation, the right to object to the Plan on any

 applicable basis (including, but not limited to, the issues raised herein), the right to obtain

 discovery with respect to the Plan, and the right to appear and be heard at the Plan confirmation

 hearing.



                                                  8
Case 20-31476-hdh11 Doc 1541 Filed 11/10/20            Entered 11/10/20 16:09:16      Page 9 of 10




                                          CONCLUSION

                WHEREFORE, for the reasons set forth above, Invictus respectfully requests

 that the Court deny the relief requested in the Disclosure Statement Motion and grant to Invictus

 such other or further relief as the Court deems just and proper.

 Dated: November 10, 2020

                                                      NELIGAN LLP

                                                      /s/ Douglas J. Buncher

                                                      Douglas J. Buncher
                                                      325 N.St. Paul Street, Suite 3600
                                                      Dallas, TX 75201
                                                      Telephone: (214) 840-5300
                                                      Email: dbuncher@neliganlaw.com

                                                      -and-

                                                      BROWN RUDNICK LLP
                                                      Steven D. Pohl
                                                      Andreas P. Andromalos
                                                      One Financial Center
                                                      Boston, Massachusetts 02111
                                                      Telephone: (617) 856-8200
                                                      email: spohl@brownrudnick.com
                                                             aandromalos@brownrudnick.com

                                                      -and-

                                                      Andrew M. Carty
                                                      Seven Times Square
                                                      New York, New York
                                                      Telephone: (212) 209-4800
                                                      email: acarty@brownrudnick.com
                                                      Counsel to Invictus Global Management,
                                                      LLC




                                                  9
Case 20-31476-hdh11 Doc 1541 Filed 11/10/20          Entered 11/10/20 16:09:16       Page 10 of 10




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 10th day of November 2020 a true and

  correct copy of the foregoing was served electronically via this Court’s CM/ECF notification

  system.

                                               Douglas J. Buncher
                                              Douglas J. Buncher




                                                10
